         Case 1:19-cr-00853-NRB Document 16 Filed 03/30/20 Page 1 of 1




                                                   March 30, 2020

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                      Re:    United States v. Hai Long Huang, 19-CR-853 (NRB)


Dear Judge Buchwald:

         I write, with the consent of the government, to request an adjournment of the status
conference in this case, currently scheduled for April 14, 2020. Due to the current coronavirus
crisis, most court operations are suspended. Nor have I been able to meet with my client to
discuss the case. Accordingly, I respectfully request the Court to adjourn this matter by 45 to
60 days.

      I am currently not available during the week of June 1. If the Court grants the request,
Mr. Huang agrees to waive time under the Speedy Trial Act to the next conference date.

       Thank you very much for your consideration.

                                                   Respectfully submitted,

                                                           /s/

                                                   Florian Miedel
                                                   Attorney for Hai Long Huang

                                   Application granted. The conference is
                                   adjourned until June 15, 2020 at 3:30 p.m.
cc: AUSA Elizabeth Espinosa        Speedy trial time is waived until that date.




                                                            Dated:      March 31, 2020
